Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any                                      Jul 30 2014, 9:50 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

HUGH N. TAYLOR                                        GREGORY F. ZOELLER
Auburn, Indiana                                       Attorney General of Indiana

                                                      JAMES B. MARTIN
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana

                                                      LYUBOV GORE
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

NICOLAS DUESLER,                                      )
                                                      )
       Appellant-Defendant,                           )
                                                      )
               vs.                                    )      No. 76A03-1311-CR-454
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


               APPEAL FROM THE STEUBEN COUNTY SUPERIOR COURT
                         The Honorable William C. Fee, Judge
                           Cause No. 76D01-1209-FB-953


                                            July 30, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Chief Judge
                                     Case Summary

        Nicolas Duesler had sexual intercourse on several occasions with a fourteen-year-

old girl who was mentally significantly younger than that. Duesler was found guilty by a

jury of four counts of Class B felony sexual misconduct with a minor. The trial court

sentenced him to twelve years, with two years suspended and one and one-half years of

probation for each count, to be served consecutively, for an aggregate term of forty years.

Duesler now appeals his sentence, arguing that the trial court abused its discretion by not

finding mitigating circumstances and his sentence is inappropriate. We find that there is

no abuse of discretion and Duesler’s sentence is not inappropriate. We therefore affirm the

trial court.

                             Facts and Procedural History

        M.S. had only been fourteen years old for one week when her babysitter and trusted

family friend, Duesler, began having sex with her. Tr. p. 180. M.S. turned fourteen on

July 16, 2012, and although she has the physical development of an average fourteen-year-

old girl, M.S. has a mild cognitive disability and a mentality significantly younger than

fourteen years old. Id. at 225, 340. She is below grade level academically, and while an

average IQ for a fourteen year old falls around 100, M.S.’s IQ is somewhere below 70. Id.

at 225-26. In July 2012 M.S. was living in her grandmother’s home in Steuben County,

Indiana, along with her parents, aunt, and cousins. Id. at 174, 308. M.S.’s aunt began

dating Duesler in June 2012; Duesler was twenty-seven years old at the time. Id. at 26,

276. Duesler stayed in M.S.’s aunt’s room at M.S.’s grandmother’s house and babysat

M.S. and her three cousins while the other adults were at work. Id. at 176.


                                            2
       Approximately one week after M.S.’s birthday, Duesler took her and her thirteen-

year-old cousin O.C. to his apartment. Id. at 180, 238. Once they arrived, Duesler sent

O.C. to retrieve “something” and also gave him cigarettes and “spice.” Id. at 240, 242.

“Spice” was an illegal substance, which Duesler had taught O.C. to smoke out of a “little

pipe thing.” Id. at 242. Duesler then took M.S. to his bedroom, took their clothes off, put

her on his bed, got on top of her, and had sex with M.S. Id. at 180-81. Afterwards, they

got dressed and walked back to M.S.’s grandmother’s house with O.C. Id. Although the

timing is unclear, Duesler took M.S. to his apartment two more times in the month of July

and followed the same routine. Id. at 182-85. Each time, Duesler took M.S.’s clothes off,

placed her on his bed, and had sex with her. Id. And each time, Duesler took O.C. along

but sent him away once the three arrived at Duesler’s apartment. Id. Duesler had sex with

M.S. a fourth time in M.S.’s aunt’s room at her grandmother’s house while M.S.’s cousins

were downstairs. Id. at 186. Duesler told M.S. “not to tell anybody or he would go to jail”

because she was “underage.” Id. at 188. M.S. never told anyone what was occurring

because she “felt scared” and “thought [she’d] get in trouble.” Id. at 187. M.S. wrote about

her feelings for Duesler in her journal. Id. In September 2012 M.S.’s parents discovered

that M.S. had been sexually assaulted and took her to be tested for pregnancy and sexually

transmitted diseases. Id. at 221, 252-53.

       The State charged Duesler with four counts of Class B felony sexual misconduct

with a minor. Appellant’s App. p. 219-22. After a jury trial, Duesler was found guilty on

all four counts. Id. at 14. At the sentencing hearing, several people testified on behalf of

Duesler, including Duesler’s mother, brother, and grandmother, as well as the pastor at the


                                             3
Church of Garrett and a volunteer from the in-jail ministry Duesler participated in. Tr. p.

325-35. Testimony from his mother, brother, and grandmother communicated that Duesler

was very close to his family and always did what he could to help his family in a time of

need. Id. Testimony from the pastor and the in-jail ministry volunteer described Duesler’s

building of relationships with the members of the Church of Garrett and participation in

the ministry. Id. Duesler, however, denied committing the offense; he stated that M.S.

“had a crush on him” and that after M.S.’s aunt and he broke up, M.S. “was devastated and

fantasized about him.”     Appellant’s App. p. 238 (PSI p. 10).         Duesler refused to

acknowledge any wrongdoing and stated he felt “[c]heated.” Id. at 238, 240 (PSI p. 10,

12). The trial court found the following as aggravating circumstances: Duesler’s extensive

criminal history, which included fourteen felony convictions and nine misdemeanor

convictions, his previous probation violations and other opportunities courts have offered

him, and the fact that he committed the crimes in a position of care, control, and trust over

M.S. Tr. p. 339-40; Appellant’s App. p. 232-37 (PSI p. 4-9). As mitigating circumstances,

the trial court acknowledged that Duesler had a courtroom full of family and friends in his

support and that he had been actively participating in bible study and in-jail ministry,

stating:

       Now . . . I have listened to your family and obviously you have family that
       is willing to be there for you under any set of circumstances. That’s a
       wonderful thing. That’s a good thing and I appreciate their willingness to
       take the witness stand and stand up for you today and testify for you. . . .
       [W]e also heard from the leader of the bible study, the in-jail ministry, and
       your pastor from Garrett and that’s a very good thing. I’m glad that you have
       that support structure. I’m glad that you’ve taken steps to try to direct your
       life in a different situation. One of the things that I’m mindful for, mindful
       of is that in order to do that, really, you have to be accountable and so the
       truth of what has happened has to meet up with your faith plan, your

                                             4
       intentions and so, the Court, is happy that you have that support and it’s
       important for you to redirect your behavior and it’s, in fact, a critical factor
       in my determination whether to put you on probation yet again because you
       haven’t been successful in the past being on probation. . . . [T]he fact that
       you seem to be moving in that direction at least while you’ve been
       incarcerated is a positive thing that certainly we would like to see continue.

Tr. p. 341-42.     The trial court ultimately found that the aggravators substantially

outweighed the mitigators, and that the aggravators supported consecutive sentencing. Id.

at 342. The court sentenced Duesler to twelve years, with two years suspended and one

and one-half years of probation, for each count. Appellant’s App. p. 62. The court ordered

the sentences to run consecutively, for an aggregate term of forty years. Id.

       Duesler now appeals his sentence.

                                 Discussion and Decision

       Duesler raises two issues on appeal. First, he contends that the trial court failed to

identify mitigators. Second, he contends that his sentence is inappropriate.

                                   I. Abuse of Discretion

       In general, sentencing lies within the discretion of the trial court. McKinney v. State,

873 N.E.2d 630, 645 (Ind. Ct. App. 2007) (citing Henderson v. State, 769 N.E.2d 172, 179

(Ind. 2002)), transfer denied. As such, we review sentencing decisions only for an abuse

of discretion, including a trial court’s decision to increase or decrease the presumptive

sentence because of aggravating or mitigating circumstances. Id. One way that a trial court

may abuse its discretion is if the sentencing statement omits reasons that are clearly

supported by the record and advanced for consideration. Anglemyer v. State, 868 N.E.2d
482, 491 (Ind. 2007) clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). The relative weight

or value assignable to mitigators and aggravators is not subject to review for abuse of

                                              5
discretion. Id. The finding of mitigating factors is within the discretion of the trial court.

McKinney, 873 N.E.2d at 645 (citing Cotto v. State, 829 N.E.2d 520, 525 (Ind. 2005)). A

trial court is not obligated to weigh or credit the mitigating factors in the manner a

defendant suggests they should be weighed or credited. Id. “The allegation that the trial

court failed to find a mitigating circumstance requires [the defendant] to establish that the

mitigating evidence is both significant and clearly supported by the record.” Id. (quoting

Plummer v. State, 851 N.E.2d 387, 391 (Ind. Ct. App. 2006)).

       Duesler first argues that the trial court failed to identify the redirection of his life

while incarcerated as a mitigator. However, the trial court clearly elaborated on what it

found as mitigators and discussed at length its pleasure with the fact that Duesler was trying

to change his behavior, stating, “I’m glad that you’ve taken steps to try to direct your life

in a different situation” and “the fact that you seem to be moving in that direction at least

while you’ve been incarcerated is a positive thing that certainly we would like to see

continue.” Tr. p. 341-42. Further, the court explained that this particular mitigator was “in

fact, a critical factor in [the trial court’s] determination whether to put [Duesler] on

probation.” Id. at 341. Thus, it is apparent that the court identified the steps Duesler had

taken while incarcerated to redirect his life as a mitigator. Duesler’s second argument that

the trial court should have taken into account his family, church, and the in-jail ministry or

Duesler’s “support structure” as a mitigating circumstance fails as well. The court clearly

considered this, and stated in reference to his family and church, “I appreciate their

willingness to take the witness stand and stand up for you today and testify for you. . . .

I’m glad that you have that support structure.” Id. To the extent that Duesler is essentially


                                              6
asking this Court to reweigh this mitigating circumstance, see Appellant’s Br. p. 12; as

stated before, the relative weight or value assignable to mitigators and aggravators is not

subject to review for abuse of discretion. Anglemyer, 868 N.E.2d at 491.

       Last, Duesler argues that the court should have considered as a mitigator that he was

unlikely to commit this offense again. However, looking at his criminal history and the

fact that he has violated practically every probation given, this argument is also

unsuccessful. Despite identifying mitigators, the trial court found that Duesler’s extensive

criminal history, probation violations, and position of control and trust over M.S.

substantially outweighed any mitigating circumstance. We find no omissions of mitigating

circumstances that are clearly supported by the record and were advanced for

consideration. Id. We therefore find no abuse of discretion and affirm the trial court.

                                II. Inappropriate Sentence

       The Indiana Constitution authorizes independent appellate review and revision of a

trial court’s sentencing decisions. Brown v. State, 10 N.E.3d 1, 4 (Ind. 2014). “We

implement this authority through Indiana Appellate Rule 7(B), which provides that we may

revise a sentence authorized by statute if, after due consideration of the trial court’s

decision we find the sentence is inappropriate in light of the nature of the offense and the

character of the offender.” Id. (quotations omitted). “We have long said that sentencing is

principally a discretionary function in which the trial court’s judgment should receive

considerable deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008) (citing

Morgan v. State, 675 N.E.2d 1067, 1072 (Ind. 1996)). In determining whether a sentence

is appropriate the court looks at the culpability of the defendant, the severity of the crime,


                                              7
the damage done to others, and myriad other factors that come to light in a given case. Id.

at 1224. Duesler bears the burden on appeal of persuading us that his sentence is

inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Appellate courts

may consider all aspects of the penal consequences imposed by the trial judge in sentencing

the defendant, including the suspended portion of the sentence. Davidson v. State, 926
N.E.2d 1023, 1025 (Ind. 2010).

       As to the nature of the offenses, there is no dispute that Duesler preyed on a

fourteen-year-old girl with the mentality of a child significantly younger than that, and had

sex with her four times. He then coerced her not to tell her family by stating he would go

to jail if anyone found out, because she was underage.

       In evaluating Duesler’s character, this Court has stated that “[t]he significance of a

criminal history in assessing a defendant’s character is based on the gravity, nature, and

number of prior offenses in relation to the current offense.” Boling v. State, 982 N.E.2d
1055, 1060 (Ind. Ct. App. 2013) (citing Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

App. 2007)). Even a minor criminal history is a poor reflection of a defendant’s character.

But Duesler does not have a minor criminal history. He has fourteen felony convictions

and nine misdemeanor convictions. Appellant’s App. p. 232-37 (PSI p. 4-9). His criminal

history includes multiple battery and domestic battery convictions, including a juvenile

offense against his own mother. Id. at 232, 236-37, 240 (PSI p. 4, 8-9, 12). Further,

Duesler has violated practically every probation he has been placed on. Id. at 232-237 (PSI

p. 4-9).




                                             8
       The trial court sentenced Duesler to twelve years, with two years suspended and one

and one-half years of probation, for each count, for an aggregate term of forty years.

Indiana Code section 35-50-2-5 states a person who commits a Class B felony shall be

imprisoned for a fixed term of between six and twenty years, with the advisory sentence

being ten years. Duesler’s four twelve-year sentences fall within these limits. And not

only did Duesler receive two years suspended on each count, but the suspended amount

means that Duesler will serve only the advisory sentence of ten years for each count. In

light of the gravity of his offenses, Duesler’s criminal character, and the advisory sentence

imposed for each count, we find that Duesler’s sentence is not inappropriate. We therefore

affirm the trial court.

       Affirmed.

NAJAM, J., and BROWN, J. concur.




                                             9